DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the December 3, 2021 Office Action, filed March 3, 2022, is acknowledged.  Applicants previously canceled claim 6 and 20-22.  Claims 13-19 remain withdrawn from consideration as being directed to a non-elected invention.  Applicants make not amendments to the claims.  Claims 1-5, 7-12, and 23 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed December 3, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.	

Information Disclosure Statement
	The Information Disclosure Statement filed March 3, 2022 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/894,664 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘664 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘664 application further claims inclusion of the same guide RNAs, LAMP primers, and Cas 12b proteins, as well as the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-12, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-11, and 20-21 of copending Application No. 16/894,678 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘678 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct, as well as amplification reagents including LAMP reagents, which encompasses LAMP primers. The ‘678 application further claims inclusion of the same guide RNAs, LAMP primers, and Cas 12b proteins, as well as the additional instantly claimed additives.  While the ‘678 application does not claim a DNA isolation solution capable of isolating target RNA, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a polynucleotide isolation solution because this provides for detection of target polynucleotides in samples that contain cells where the polynucleotide target is required to be isolated prior to detection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
	Regarding the non-statutory double patenting rejections over U.S. Patent Application No. 16/955,380, Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive.  Therefore, this rejection is withdrawn.

	Regarding the non-statutory double patenting rejections over U.S. Patent Application Nos. 16/894,664 and 16/894,678, Applicants note that upon indication of allowable subject matter, Terminal Disclaimers will be filed.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636